FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                       UNITED STATES COURT OF APPEALS                       April 3, 2015

                                                                        Elisabeth A. Shumaker
                                    TENTH CIRCUIT                           Clerk of Court




    PROLINE MATERIALS, INC., a Texas
    corporation,

          Plaintiff Counter Defendant -
          Appellant,

    v.                                                      No. 14-6216
                                                     (D.C. No. 5:13-CV-00156-C)
    PROLINE PRODUCTS, LLC, an                             (W.D. Oklahoma)
    Oklahoma limited liability company,

          Defendant Counterclaimant -
          Appellee.




                               ORDER AND JUDGMENT*


Before HARTZ, HOLMES, and MATHESON, Circuit Judges.

*
 After examining the briefs and the appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
P. 32.1 and 10th Cir. R. 32.1.
       Proline Products, LLC (Products) prevailed in litigation with Proline Materials,

Inc. (Materials) and was awarded $110,984 in attorney fees. Materials appeals the

attorney-fee award on several grounds. We need address only one, and reverse.

       The district court granted the fee award under Okla. Stat. tit. 12, § 936 (West

2014). Products (quite correctly and admirably) makes three concessions regarding the

application of § 936 to this case: (1) the district court’s award of attorney fees is contrary

to this court’s holding in Specialty Beverages, LLC v. Pabst Brewing Co., 537 F.3d 1165

(10th Cir. 2008); (2) we must follow a prior panel’s interpretation of state law “unless an

intervening decision of the state’s highest court has resolved the issue,” Wankier v.

Crown Equip. Corp., 353 F.3d 862, 866 (10th Cir. 2003); and (3) “[t]he Oklahoma

Supreme Court has not spoken on the [pertinent issue] since Specialty Beverages.” Aplee.

Br. at 18. Bound by Specialty Beverages, we therefore cannot affirm the fee award.

       Products has two avenues still available. First, it can seek review by the en banc

court. This opinion does not foreclose that possibility. Second, it can obtain a contrary

decision by the Oklahoma Supreme Court through certification of the issue from this

court. In that regard, it has filed a motion requesting us to certify the issue. In our view,

however, this is not an appropriate issue to certify because a resolution by the Oklahoma

court may not be determinative; Materials has raised other substantial challenges to the




                                              2
fee award that may require reversal of the award even if this court misinterpreted

Oklahoma law in Specialty Beverages.

       Accordingly, we reverse the award of attorney fees and remand to the district court

for entry of judgment in favor of Materials on the issue of attorney fees. We deny

Products’ motion to certify, and we deny the other pending motions as moot.

                                          ENTERED FOR THE COURT


                                          Harris L Hartz
                                          Circuit Judge




                                            3